                         THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DONNA DAVIS JAVITZ,

                        Plaintiff,
       v.                                           3:15-CV-2443
                                                    (JUDGE MARIANI)
LUZERNE COUNTY, et al.,

                        Defendants.
                                     MEMORANDUM OPINION

          Here the Court considers Defendants Luzerne County, Robert C. Lawton and David

Parsnik's Motion in Limine to Preclude Evidence Related to Plaintiffs Previously Dismissed

Due Process Claim (Doc. 153). With the motion, Defendants maintain that Plaintiff should

not be allowed to reference or introduce any evidence related to this claim at trial. (Id.   fflf
15-16.)

                                        I. BACKGROUND

          On December 21, 2015, Plaintiff filed the above-captioned action after she was

terminated from her position as the Director of Human Resources of Luzerne County,

Pennsylvania. (Doc. 1.) Plaintiff was hired for the position on August 4, 2014, and was

terminated on October 26, 2015. (Id. 1f1f 39, 72, 78.) Pursuant to 42 U.S.C. § 1983, the

Complaint contained a Fourteenth Amendment procedural due process claim and a First

Amendment retaliation claim. (Id.) Plaintiff also asserted a Breach of Contract claim and a

claim for Violation of PA Whistleblower Act and Wrongful Termination in Violation of Public
Policy 43 P.S. Section 1423(A). (Id.) Defendants in the action are Luzerne County, Robert

Lawton , County Manager for Luzerne County at all relevant times, and David Parsnik,

Division Head for Administrative Services for Luzerne County at all relevant times. (Id.      ,m 2-
4.) Plaintiff subsequently filed an Amended Complaint on February 19, 2016, (Doc. 18) and

a Second Amended Complaint on April 5, 2017, (Doc. 58).

         In response to Defendants' Motion for Summary Judgment (Doc. 66), the Court

issued a Memorandum Opinion (Doc. 108) and Order (Doc. 109) on March 29, 2018,

granting Defendants' motion in part and directing the Clerk of Court to enter judgment in

favor of Defendants on Plaintiffs Fourteenth Amendment due process claim and First

Amendment retaliation claim. (Doc. 109 ,m 2, 3.) The Court also dismissed Plaintiffs state

law claims without prejudice pursuant to 28 U.S.C. § 1367(c)(3). (Id.~ 4.)

         After the Court denied Plaintiffs Motion for Reconsideration Under Federal Rule of

Civil Procedure 59, Plaintiff appealed the Court's determination regarding the First

Amendment and Fourteenth Amendment claims. (Docs. 113, 117, 118.) With its October

10, 2019, opinion, the Circuit Court affirmed the Court's ruling regarding the Fourteenth

Amendment due process claim and remanded the matter for further proceedings regarding

the First Amendment retaliation claim. Javitz v. County of Luzerne, 940 F.3d 858 (3d Cir.

2019).

         As a result of this decision, the only claim now before this Court is Plaintiffs First

Amendment retaliation claim. Plaintiff claims that she was terminated in violation of her


                                                  2
First Amendment rights after she filed a report with the Luzerne County District Attorney

alleging that Paula Schnelly, AFSCME local president and an employee of the District

Attorney's office in Luzerne County, illegally recorded a meeting conducted by Plaintiff with

AFSME representatives and union members present. (Doc. 58          ,m 50, 51, 55.)   The meeting

had to do with an unfair labor practice charge AFSME had filed with the Pennsylvania Labor

Relations Board against Luzerne County in or about March 2015. (Id.       ,m 54-44.)
       Defendants contend that "Plaintiff was terminated because of her conduct towards

the unions, her refusal to follow through with hiring a Human Resources Business Partner,

her failure to initiate policies, procedures and initiatives as directed and issues with the

employment application for a candidate for an assistant public defender." (Doc. 67 ~ 70

(citing Ex. 7 to Defendants' Appendix at 42:11-24).)

       Trial is set to commence on June 30, 2021. (See Doc. 198.) The parties have filed

numerous motions in limine (Docs. 147, 149, 151, 153, 169, 170), including Defendants'

motion at issue here, which are now ripe for disposition.

                                    II.   STANDARD OF REVIEW


       "The purpose of a motion in limine is to allow the trial court to rule in advance of trial

on the admissibility and relevance of certain forecasted evidence." United States v.

Tarlaglione, 228 F. Supp. 3d 402, 406 (E.D. Pa. 2017). A court may exercise its discretion

to rule in limine on evidentiary issues "in appropriate cases." In re Japanese Elec. Prods.

Antitrust Litig., 723 F.2d 238, 260 (3d Cir. 1983), rev'd on other grounds sub nom.


                                                 3
Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 106 S. Ct. 1348, 89 L. Ed.

2d 538 (1986). Nevertheless, a "trial court should exclude evidence on a motion in limine

only when the evidence is clearly inadmissible on all potential grounds." Tartaglione, 228 F.

Supp. 3d at 406. "[l]n limine rulings are not binding on the trial judge, and the judge may

always change his mind during the course of a trial." Ohler v. United States, 529 U.S. 753,

758 n.3, 120 S. Ct. 1851, 146 L. Ed. 2d 826 (2000). The Supreme Court has long

recognized that "[a] reviewing court is handicapped in an effort to rule on subtle evidentiary

questions outside a factual context." Luce v. United States, 469 U.S. 38, 41 (1984). Thus,

a district court's ruling on a motion in limine "is subject to change when the case unfolds."

Id. While this is particularly so if the actual testimony at trial differs from what was

anticipated in a party's motion in limine, but "even if nothing unexpected happens at trial, the

district judge is free, in the exercise of sound judicial discretion, to alter a previous in

limine ruling ." Id. at 41-42.

       Further, while motions in limine may serve as a useful pretrial tool that enables more

in-depth briefing than would be available at trial , a court may defer ruling on such motions "if

the context of trial would provide clarity." Frintner v. TruePosition, 892 F. Supp. 2d 699, 707

(E.D. Pa. 2012). Indeed, "motions in limine often present issues for which final decision is

best reserved for a specific trial situation." Walden v. Georgia-Pacific Corp. , 126 F.3d 506,

518 n.10 (3d Cir. 1997). Thus , certain motions, "especially ones that encompass broad

classes of evidence, should generally be deferred until trial to allow for the resolution of


                                                 4
questions of foundation, relevancy, and potential prejudice in proper context." Leonard v.

Stemtech Health Scis., Inc., 981 F. Supp. 2d 273, 276 (D. Del. 2013). Moreover, "pretrial

Rule 403 exclusions should rarely be granted .... [A] court cannot fairly ascertain the

potential relevance of evidence for Rule 403 purposes until it has a full record relevant to

the putatively objectionable evidence." In re Paoli R.R. Yard PCB Litig., 916 F.2d 829, 859

(3d Cir. 1990) (emphasis in original).

                                         Ill. ANALYSIS

       With the pending motion, Defendants assert that Plaintiff should not be allowed to

reference or introduce any evidence related to her due process claim which has been

dismissed. (Doc. 153 ,nr 15-16.) Defendants cite the following specific evidence which

should be excluded: Personnel Code, Home Rule Charter, Ethics Code, the meetings

related to her termination, the alleged absence of a Loudermill Hearing, any evidence

related to her purported career service status, and any testimony about other employees

receiving due process or other discipline. (Doc. 153 ~ 15.)

       In their supporting brief, Defendants maintain that the listed evidence, evidence upon

which Plaintiffs due process claim was based, should be precluded on two grounds:

introduction of the evidence will confuse and mislead the jury; and any probative value of
                                                              I




the evidence would easily be outweighed by its potential prejudicial effect pursuant to

Federal Rule of Evidence 403. (Doc. 154 at 5-7.) Defendants do not elaborate upon the

former. As to the latter, they contend that introduction of the listed evidence would lead the


                                               5
jury to unnecessarily consider unrelated due process issues when deciding if Plaintiffs

complaint to the District Attorney was the reason Plaintiff was terminated. (Id. at 8.)

       Plaintiff responds that Defendants do not assess whether the Luzerne County

Personnel Code, Personnel Policy and Home Rule Charter are probative of her First

Amendment claim and certain evidence can be relevant to both her pending First

Amendment retaliation and the dismissed due process claim. (Doc. 167 at 7-8.) Plaintiff

further asserts that she

       must be permitted to introduce evidence of Defendants' intentional failure to
       follow their own written employment policies following Plaintiffs protected
       speech . Defendants' willful disregard for these polices may serve to "deter a
       person of ordinary firmness" from exercising his or her First Amendment rights.
       If Plaintiff is prohibited from introducing this evidence at trial, the jury will have
       no context from which to determine whether Defendants' actions were in fact
       retaliatory.

(Doc. 167 at 10.) Plaintiff does not point to any basis for the relevancy, in the First

Amendment Retaliation context, of evidence of the meetings associated with her

termination, the alleged absence of a Loudermill Hearing, any evidence related to her

purported career service status , and any testimony about other employees receiving due

process or other discipline. (See Doc. 167.)

       Defendants reply that they are not opposed to the introduction of evidence related to

the Personnel Code, Personnel Policy and Home Rule Charter as they relate to the

selection and promotion of employees, applications or job duties of the witnesses. (Doc.




                                                 6
173 at 4.) Similarly, they do not objection to the use of the documents to rebut Defendants'

assertions of a legitimate and non-retaliatory basis for Plaintiff's termination. (Id.)

       Based on the foregoing, the parties appear to agree that the Personnel Code,

Personnel Policy, and Home Rule Charter should not be excluded from introduction at trial

as they related to Plaintiff's First Amendment Retaliation claim. The Court agrees with this

assessment. Thus, while Plaintiff will be precluded from presenting evidence for the

purpose of establishing or otherwise referencing a due process claim arising out of her

termination because that claim was dismissed and affirmed on appeal, Plaintiff will not be

precluded from introducing evidence related to the policies and procedures of Luzerne

County to the extent that such policies or procedures or other evidence are related to her

First Amendment retaliation claim. At trial, should Defendants believe that Plaintiff is

offering evidence that relates to her dismissed due process claim, they shall have the

obligation to timely object to such evidence.

                                        IV. CONCLUSION

       For the reasons set out above, Defendants Luzerne County, Robert C. Lawton and

David Parsnik's Motion in Limine to Preclude Evidence Related to Plaintiff's Previously

Dismissed Due Process Claim (Doc. 153) will be granted as modified. An appropriate Order

is simultaneously filed with this Memorandum Opinio .




                                                7
